Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant filed a claim for unemployment insurance benefits on July 1, 1991 and thereafter received benefits in the amount of $7,280. Due to her activities on behalf of a corporation partially owned by her and her husband, the Board found claimant ineligible to receive benefits because she was not totally unemployed. The Board also charged claimant with a recoverable overpayment of benefits and reduced her right to receive future benefits because she made willful false statements. Claimant appeals from the Board’s decision.
Undisputed evidence was presented at the hearing that claimant was the president of 90 Prince Street Corporation, a corporation formed for the purpose of operating a restaurant. She and her husband jointly owned 10 of 200 shares of the corporation. Claimant admitted that she performed a number of activities on behalf of the corporation both before and after she received benefits. In April 1991, she and her husband assigned to the corporation their lease of the premises where the restaurant was to operate. In May 1991, claimant signed the application for the liquor license. Thereafter, she wrote checks for various corporate expenses, including telephone service, accounting fees, computer software, a cash register and restaurant supplies and equipment. Claimant declined to report these activities to the local unemployment insurance office. In view of the foregoing, we find that substantial evidence supports the Board’s finding that claimant was not totally unemployed (see, Matter of Gottwald [Sweeney], 216 AD2d 623) and that she made willful false statements to obtain benefits (see, Matter of Tomeo [Hudacs], 209 AD2d 809). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.